Citation Nr: 1737361	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  09-48 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as lumbar spine injury) and, if so, whether the criteria for service connection are met.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine (claimed as cervical spine injury).

3.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for neuropathy of the bilateral upper extremities, to include as secondary to degenerative disc disease of the cervical spine.



REPRESENTATION

Veteran represented by:	Travis Sayre, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to May 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In September 2010, the Veteran testified at a hearing before a Decision Review Officer at the regional office.  In April 2012, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  Transcripts from both hearings are associated with the claims file.  

The Veteran's claims were remanded by the Board in May 2012 and February 2017 for additional development.  The Board additionally notes that an August 2016 rating decision granted service connection for posttraumatic stress disorder (PTSD).  Accordingly, only the claims listed on the first page of this decision remain in appellate status.

The issues of entitlement to service connection for degenerative disc disease of the lumbar spine, degenerative disc disease of the cervical spine, neuropathy of the bilateral lower extremities, and neuropathy of the bilateral upper extremities  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The August 1999 rating decision that denied the Veteran's claim for entitlement to service connection for a back condition was not appealed, nor was new and material evidence received during the appeal period. 

2.  The evidence received since the August 1999 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision that denied the Veteran's claim for entitlement to service connection for a back condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  New and material evidence has been received and, as such, the claim for entitlement to service connection for degenerative disc disease of the lumbar spine is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the lumbar spine issue, VA's fulfillment of its duties to notify and assist need not be addressed at this time as the petition to re-open the claim is granted.  

New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

By way of history, the Veteran filed an original claim for service connection for a back injury in June 1987 that was denied in a July 1987 decision due to a finding that the Veteran's condition preexisted service and was not aggravated during service.  The Veteran did not appeal nor submit additional evidence within a year of the July 1987 decision, and the decision therefore became final.  The Veteran subsequently filed petitions to reopen.  In April 1988, the Veteran filed a petition to reopen a claim for service connection for back injury; in September 1988, the petition to re-open was granted, but the claim for service connection was denied.  The Veteran did not appeal nor submit additional evidence within a year and the decision became final.  In April 1999, the Veteran filed a petition to reopen the claim; in August 1999, the petition to re-open was denied.  The Veteran did not appeal nor submit additional evidence within a year and the August 1999 decision became final.  

The August 1999 rating decision that denied the Veteran's claim for entitlement to service connection for degenerative disc disease of the lumbar spine is final because the Veteran did not submit a timely appeal.  A petition to reopen the claim was submitted in August 2008.  New evidence submitted since the final August 1999 decision includes November 2008, September 2010, and April 2012 statements indicating that the Veteran was beaten in the back while incarcerated in Norfolk, Virginia during active service, and that the Veteran has experienced symptoms since then.  He also testified in April 2012 that he experienced a slipped disc two months after discharge.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As the above-mentioned evidence is new and material, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim, the claim for service connection for degenerative disc disease of the lumbar spine is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claim is granted.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for degenerative disc disease of the lumbar spine is warranted and, to this extent only, the appeal is granted.


REMAND

The Veteran asserts entitlement to service connection for the following conditions: degenerative disc disease of the lumbar spine, degenerative disc disease of the cervical spine, neuropathy of the bilateral lower extremities, and neuropathy of the bilateral upper extremities.  Having reviewed the record, the Board finds that additional development is warranted. 

During the current appeal period, the Veteran has raised multiple possible theories of entitlement.  In November 2008, the Veteran described that he was beaten by other sailors in the legs, arms, and back as part of an initiation process.  In November 2010, the Veteran reported that he attempted to re-enlist in the Army in 1974, but was rejected due to a spinal problem that was not present at the time of entrance into the Navy.  In April 2012, he reported being beaten on the shoulder, back, and hips during incarceration in Norfolk; he also reported experiencing a slipped disc in 1972, two months after discharge.  

Service treatment records reveal that enlistment and separation examinations were negative for any findings related to the back, lower extremities, or upper extremities.  The report of medical history at enlistment documents the Veteran's reports of back troubles and cramps in the legs, his remarks that his leg cramps stemmed from walking, and his remarks that his low back ached after long periods of heavy lifting.  

A January 1971 service treatment record noted the Veteran's complaint of pain in the left leg.  The Veteran reported that he was initiated into new barracks by being jumped and punched in the left post thigh with fists approximately 18 hours prior.  The clinician observed soft tissue swelling, ecchymosis, tenderness, and no respective fractures.  The Veteran was discharged and advised to use cold packs.  

In April 1970, the Veteran was treated twice for back pain.  The Veteran initially reported that his back went out after stooping over to tie his shoes.  He reported a long history of back pain from increased exercise.  He was prescribed with lower back syndrome exercises and medication.  A couple of days later, the Veteran returned for treatment, noting no relief from the medications or exercise.  He reported injuring his back when he was hit with a tree limb while tree trimming two years prior.  It was noted that there was no complaint of recent insidious onset of lower back pain and that the pain was accentuated with exercise.  Lumbosacral spine x-rays were normal. 

The Board finds that additional development is warranted.  

The April 2011 VA examiner opined that the Veteran's degenerative disc disease of the back was not caused by or a result of his military service beyond a normal progression.  Remand is warranted for a medical opinion on whether a back condition clearly and unmistakably pre-existed service.  

Additionally, the Veteran's cervical spine, bilateral lower extremities, and bilateral upper extremities appear to have been examined during the April 2011 examination, but an opinion as to etiology was not provided by the examiner.  As the above-noted service treatment records indicates that there could be a link between the current disabilities and active service, remand is warranted for VA examinations for the cervical spine, bilateral lower extremities, and bilateral upper extremities, and an opinion should be provided on the etiology of these disabilities.  

Further, in November 2010, the Veteran stated that he attempted to enlist in the Army in 1974, but was rejected due to a spinal condition that was discovered upon physical examination.  Military personnel records indicate that the Veteran attempted to enlist in the Ohio Army National Guard in 1974.  It is unclear from a review of the record whether efforts were made to obtain any medical records from the Army or the Ohio Army National Guard.  As such, the claim should be remanded for additional development to obtain any such records of a 1974 physical examination conducted for enlistment purposes.  

Finally, outstanding treatment records must be obtained and associated with the claims file, including any private treatment records not already of record. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not already of record relating to the claims.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Obtain any outstanding service treatment records not already of record relating to the Veteran's claims, to include any physical examination reports that may have been completed for enlistment purposes in the Army or the Ohio National Guard in 1974.  

3.  Afford the Veteran an examination to determine the nature and etiology of his degenerative disc disease of the lumbar spine and the cervical spine.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any lumbar spine or cervical spine degenerative disc disease present since August 2008, even if such condition has resolved during the pendency of the appeal.

b)  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that any lumbar spine or cervical spine condition preexisted active service. 

The examiner should consider the August 1969 report of medical history at enlistment documenting the Veteran's reports of back troubles and cramps in the legs.  

c)  If it clearly and unmistakably preexisted service, whether it is clear and unmistakable (obvious, manifest, and undebatable) that any preexisting lumbar or cervical spine condition was NOT aggravated (i.e., permanently worsened) during the Veteran's active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to natural progress.

d)  If it is not clear and unmistakable that any diagnosed lumbar spine or cervical spine condition preexisted service and was not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed condition began in or is related to the Veteran's active service.

The examiner should consider the April 1970 service treatment records documenting the Veteran's complaints of back pain from exercising and stooping to tie his shoes and the Veteran's lay statements that he was beaten in service on his back and neck.  

The examiner is reminded that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  The phrase "at least as likely as not" does not mean "within the realm of possibility," but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

4.  Afford the Veteran an examination to determine the nature and etiology of neuropathy of the bilateral lower and upper extremities.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any neuropathy of the bilateral lower and upper extremities present since August 2008, even if such condition has resolved during the pendency of the appeal.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed neuropathy of the bilateral lower and upper extremities began in or is related to the Veteran's active service.

The examiner should consider the January 1971 service treatment record noting the Veteran's complaint of pain in the left leg after being jumped and punched in the left post thigh with fists.

And then if a negative opinions are provided to questions (a) and (b) above, the examiner should provide the following provisional opinion (provisional depending upon the results of the examination of the Veteran's cervical and lumbar spine) :

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed neuropathy of the bilateral lower and upper extremities was caused by or is permanently aggravated by the Veteran's lumbar and/or cervical spine disorder.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefits remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


